DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 19-20 are objected to because of the following informalities:  
In claim 19 line 3; ‘of crop generated’ should read ‘of crop residue generated’.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 10 and 15-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Posselius (herein after Pos) (US Pub 20180310474).
Re claim 1, Pos discloses a crop residue monitoring system comprising: 
a harvester (Figure 1 element 10; Paragraphs 13-16; 19); 
a camera (Figure 1 element 20; Paragraphs 13-16, 19, 33-39) to capture an image (Figure 1 element 20; Paragraphs 13-16, 19, 33-39) of crop residue (Figure 1 element 20; Paragraphs 13-16, 19, 33-39) generated by the harvester (Figure 1 element 20; Paragraphs 13-16, 19, 33-39); 
an analytical unit (Figure 4 element 106; Paragraphs 13-15, 17, 19, 28-32, 35-37) to derive a value for a crop residue parameter (Figure 4 element 106; Paragraphs 13-15, 17, 19, 28-32, 35-37) of the crop residue based upon an optical analysis (Figure 4 element 106; Paragraphs 13-15, 17, 19, 28-32, 35-37) of the image (Figure 4 element 106; Paragraphs 13-15, 17, 19, 28-32, 35-37); and 
a controller (Figure 3 element 46; Figure 4 element 102/112; Paragraphs 13-16, 17-20, 22, 28-30, 32-34, 36-39) to adjust a subsequent field operation (Figure 3 element 46; Figure 4 element 102/112; Paragraphs 13-16, 17-20, 22, 28-30, 32-34, 36-39) based upon the value of the crop residue parameter (Figure 3 element 46; Figure 4 element 102/112; Paragraphs 13-16, 17-20, 22, 28-30, 32-34, 36-39).

Re claim 2, Pos discloses the system of claim 1, and further wherein the camera (Figure 1 element 20; Paragraphs 13-16, 19, 33-39) is carried by the harvester (Figure 1 element 20; Paragraphs 13-16, 19, 33-39).

Re claim 3, Pos discloses the system of claim 1, and further wherein the adjustment of the subsequent field operation by the controller (Figure 3 element 46; Figure 4 element 102/112; Paragraphs 13-16, 17-20, 22, 28-30, 32-34, 36-39) comprises adjusting an operational parameter of the harvester (Figure 3 element 46; Figure 4 element 102/112; Paragraphs 13-16, 17-20, 22, 28-30, 32-34, 36-39).

Re claim 4, Pos discloses the system of claim 1 further comprising a non-transitory machine-readable medium (Paragraphs 3, 19-22, 27; Figure 2) storing a crop residue parameter field map comprising the crop residue parameter (Paragraphs 5, 17-21, 27-31, 32-34, 36-40; Figure 4), wherein the adjustment of the subsequent field operation comprises adjusting an operational setting of an agricultural machine different than the harvester (Figure 3 element 46; Figure 4 element 102/112; Paragraphs 13-16, 17-20, 22-23, 26, 28-34, 36-40 ‘data may be stored…utilized to control subsequent tillage and/or seeding/planting operations’) based upon the crop residue parameter field map (Figure 3 element 46; Figure 4 element 102/112; Paragraphs 13-16, 17-20, 22, 28-30, 32-34, 36-39).

Re claim 5, Pos discloses the system of claim 1 further comprising a non-transitory machine-readable medium (Paragraphs 3, 19-22, 27; Figure 2) storing a crop residue parameter field map comprising the crop residue parameter (Paragraphs 5, 17-21, 27-31, 32-34, 36-40; Figure 4), wherein the adjustment of the subsequent field operation comprises adjusting a parameter of the subsequently applied material (Figure 3 element 46; Figure 4 element 102/112; Paragraphs 13-16, 17-20, 22-23, 26, 28-34, 36-39) based upon the crop residue parameter field map (Figure 3 element 46; Figure 4 element 102/112; Paragraphs 13-16, 17-20, 22-23, 26, 28-34, 36-40).

Re claim 10, Pos discloses the system of claim 1, wherein the analytical unit is to derive the crop residue parameter by: 
optically identifying individual pieces of crop residue (Figure 4 element 106; Paragraphs 13-15, 17, 19, 28-32, 35-37– determining the average size of the residue involves measuring and counting, and performing an analytical function thereon, each piece of residue); and 
measuring a length of each of the pieces of crop residue (Figure 4 element 106; Paragraphs 13-15, 17, 19, 28-32, 35-37– determining the average size of the residue involves measuring and counting, and performing an analytical function thereon, each piece of residue), the value of crop residue parameter being based upon a count of a number of the pieces having each of a plurality of lengths (Figure 4 element 106; Paragraphs 13-15, 17, 19, 28-32, 35-37– determining the average size of the residue involves measuring and counting, and performing an analytical function thereon, each piece of residue).

Re claim 15, Pos discloses a method comprising: 
capturing an image (Figure 1 element 20; Paragraphs 13-16, 19, 33-39) of crop residue (Figure 1 element 20; Paragraphs 13-16, 19, 33-39) generated by a harvester (Figure 1 element 10; Paragraphs 13-16; 19); 
deriving a value for a crop residue parameter (Figure 4 element 106; Paragraphs 13-15, 17, 19, 28-32, 35-37) of the crop residue discharged (Figure 4 element 106; Paragraphs 13-15, 17, 19, 22, 28-32, 34-37) from the harvester based upon an optical analysis of the image (Figure 4 element 106; Paragraphs 13-15, 17, 19, 22, 28-32, 34-37); and 
adjusting a subsequent field operation (Figure 3 element 46; Figure 4 element 102/112; Paragraphs 13-16, 17-20, 22, 28-30, 32-34, 36-39) based upon the value of the crop residue parameter (Figure 3 element 46; Figure 4 element 102/112; Paragraphs 13-16, 17-20, 22, 28-30, 32-34, 36-39).

Re claim 16, Pos discloses the method of claim 15, and further wherein the adjustment of the subsequent field operation (Figure 3 element 46; Figure 4 element 102/112; Paragraphs 13-16, 17-20, 22, 28-30, 32-34, 36-39) comprises adjusting an operational parameter of the harvester (Figure 3 element 46; Figure 4 element 102/112; Paragraphs 13-16, 17-20, 22-23, 26, 28-30, 32-34, 36-39).

Re claim 17, Pos discloses the method of claim 15, and further wherein the adjustment of the subsequent field operation (Figure 3 element 46; Figure 4 element 102/112; Paragraphs 13-16, 17-20, 22-23, 26, 28-34, 36-40) comprises adjustment of an operational parameter of an agricultural machine other than the harvester (Figure 3 element 46; Figure 4 element 102/112; Paragraphs 13-16, 17-20, 22-23, 26, 28-34, 36-40 ‘data may be stored…utilized to control subsequent tillage and/or seeding/planting operations’).

Re claim 18, Pos discloses the method of claim 15, and further wherein the adjustment of the subject field operation (Figure 3 element 46; Figure 4 element 102/112; Paragraphs 13-16, 17-20, 22-23, 26, 28-34, 36-39) comprises adjustment of an applied material parameter (Figure 3 element 46; Figure 4 element 102/112; Paragraphs 13-16, 17-20, 22-23, 26, 28-34, 36-39).

Re claim 19, Pos discloses a non-transitory machine-readable medium (Paragraphs 3, 19-22, 27; Figure 2) containing instructions to direct a processing unit (Paragraphs 3, 19-22, 27; Figure 2) to: 
capture an image (Figure 1 element 20; Paragraphs 13-16, 19, 33-39) of crop (Figure 1 element 20; Paragraphs 13-16, 19, 33-39) generated by a harvester (Figure 1 element 10; Paragraphs 13-16; 19); 
derive a value for a crop residue parameter Figure 4 element 106; Paragraphs 13-15, 17, 19, 28-32, 35-37) of the crop residue discharged (Figure 4 element 106; Paragraphs 13-15, 17, 19, 22, 28-32, 34-37) from the harvester based upon an optical analysis of the image (Figure 4 element 106; Paragraphs 13-15, 17, 19, 22, 28-32, 34-37); and 
generate a crop residue field map (Paragraphs 5, 21, 27-31, 36, 40) based upon the derived value (Paragraphs 5, 17-21, 27-31, 32-34, 36-40), the crop residue field map for use in subsequently applied field operations (Paragraphs 5, 17-21, 27-31, 32-34, 36-40; Figure 4).

Re claim 20, Pos discloses the machine-readable medium of claim 19, and further wherein the instructions are to further direct the processing unit to adjust an operational setting (Figure 3 element 46; Figure 4 element 102/112; Paragraphs 13-16, 17-20, 22, 28-30, 32-34, 36-39) of the harvester based upon the derived value for the crop residue parameter (Figure 3 element 46; Figure 4 element 102/112; Paragraphs 13-16, 17-20, 22, 28-30, 32-34, 36-39).

Re claim 21, Pos discloses a crop residue monitoring system comprising: 
a harvester (Figure 1 element 10; Paragraphs 13-16; 19); 
a camera (Figure 1 element 20; Paragraphs 13-16, 19, 33-39) to capture an image (Figure 1 element 20; Paragraphs 13-16, 19, 33-39) of crop residue (Figure 1 element 20; Paragraphs 13-16, 19, 33-39) generated by the harvester (Figure 1 element 20; Paragraphs 13-16, 19, 33-39); 
an analytical unit (Figure 4 element 106; Paragraphs 13-15, 17, 19, 28-32, 35-37) to derive a value for a crop residue parameter (Figure 4 element 106; Paragraphs 13-15, 17, 19, 28-32, 35-37) of the crop residue based upon an analysis (Figure 4 element 106; Paragraphs 13-15, 17, 19, 28-32, 35-37) of the image (Figure 4 element 106; Paragraphs 13-15, 17, 19, 28-32, 35-37); and 
a controller (Figure 3 element 46; Figure 4 element 102/112; Paragraphs 13-16, 17-20, 22, 28-30, 32-34, 36-39) to adjust a subsequent field operation (Figure 3 element 46; Figure 4 element 102/112; Paragraphs 13-16, 17-20, 22, 28-30, 32-34, 36-39) based upon the value of the crop residue parameter (Figure 3 element 46; Figure 4 element 102/112; Paragraphs 13-16, 17-20, 22, 28-30, 32-34, 36-39).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pos as applied to claim 1 above, and further in view of Shinner (US Pub 20200060082).
Re claim 13, Pos discloses the system of claim 1, Pos further discloses wherein the crop residue parameter comprises a parameter selected from a group of parameters consisting of chopped size (Paragraphs 15-17, 29-33, 36-37) and crop residue dispersion (Figure 3 element 46; Figure 4 element 102/112; Paragraphs 13-16, 17-20, 22, 28-30, 32-34, 36-39); however Pos fails to explicitly disclose wherein the parameters include crop residue moisture and crop residue constituents.
This design is however disclosed by Shinner.  Shinner discloses wherein the parameters include crop residue moisture (Paragraphs 34, 45, 51, 55, 62, 70) and crop residue constituents (Paragraphs 34, 45, 51, 55, 62, 70).
Therefore it would have been obvious to modify the disclosure of Pos in order to incorporate the parameter consideration as shown in Shinner in order to improve the functionality and quality of control implemented in the dispersion of the residue by considering as many relevant factors that can adversely or dramatically effect the functional ability of the overall machinery processing, thereby improving the operation, and reducing the need for additional work and treatment of the area improving the cost and efficiency related to those areas as well.

Allowable Subject Matter
Claims 6-9, 11,12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   The prior art of record fails to anticipate or render obvious the limitations of the above cited claims.  Re claim 6 the prior art fails to explicitly disclose the parameter determinations based on row characteristics.  Re claim 11 the prior art fails to disclose the specific neural network functionality.  Re claim 12 the prior art fails to disclose the specific neural network functionality.  Re claim 14 the prior art fails to disclose a design explicitly stating that each of the required factors is a controllable element of the singular design.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R NEFF whose telephone number is (571)270-1848. The examiner can normally be reached Monday-Thursday; 6:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 5712723042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R NEFF/           Primary Examiner, Art Unit 2631